      Case 1:20-cv-02044-DLC Document 25 Filed 07/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               20cv2044(DLC)
JAMES NORALES,                         :
                         Plaintiff,    :                    ORDER
               -v-                     :
                                       :
DETECTIVE WILFREDO ACEVEDO (N.Y.P.D.) :
SHIELD #6499; DETECTIVE KENNETH        :
FAULKNER (N.Y.P.D.) SHIELD #4612;      :
ASSISTANT DISTRICT ATTORNEY REBECCA    :
DUNNAN; JOHN/JANE DOE POLICE OFFICERS :
AND PROSECUTORS #1-10 (THE NAME(S)     :
JOHN/JANE DOE BEING FICTITIOUS AS THE :
REAL NAME(S) ARE PRESENTLY UNKNOWN),   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Defendant Rebecca Dunnan having requested that the deadline

for responding to the complaint be extended, it is hereby

     ORDERED that Dunnan’s deadline for responding to the

complaint is extended to August 6, 2020.

     IT IS FURTHER ORDERED that none of the defendants shall be

required to respond to the complaint before August 6, 2020.

     IT IS FURTHER ORDERED that the initial pretrial conference

scheduled for July 24, 2020 is adjourned to August 28, 2020 at

2:00 p.m.    The parties shall use the following dial-in

credentials for the conference:

            Dial-in:       888-363-4749
            Access code:   4324948
         Case 1:20-cv-02044-DLC Document 25 Filed 07/16/20 Page 2 of 2


     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.


Dated:       New York, New York
             July 16, 2020

                                    ____________________________
                                            DENISE COTE
                                    United States District Judge




                                      2
